Same Case — On an Application for a Rehearing.
Simon, J.
The appellee having been brought into court only
by the attachment, and not by a citation served upon him personally, or at Ms domicil, had a right to appear, to except to it, and to show it was illegally issued, and obtain thereby the dismissal of the attachment, and of the suit, as a. consequence. His exceptions were overruled below, and he was ordered to answer to the merits'; but he could not lose the benefit of those exceptions which, we think, ought to have been sustained.

Re-hearing refused.